ACCEPTED
                                                                               . 05-17-00814-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                 DALLAS, TEXAS
                                                                              5/21/2018 12:17 PM
                                                                                      LISA MATZ
                                                                                          CLERK

                           NO. 05-17-00815-CR

               IN THE COURT OF APPEALS FOR THE      FILED IN
                                             5th COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS       DALLAS, TEXAS
                                                        5/21/2018 12:17:55 PM
                                                               LISA MATZ
                                                                 Clerk

                              State of Texas

                                  v.
                      Miguel E. Garciaarrendondo



                 Appealing in Cause Numbers 1468097D
          from the 297th District Court, Tarrant County, Texas,
                The Hon. David C. Hagerman, presiding




                          BRIEF OF APPELLANT




Max J. Striker
State Bar No. 24058138
3000 East Loop 820
Fort Worth, Texas 76112
817.262.0758
maxstrikerlaw@yahoo.com
Attorney for Appellant



                  ORAL ARGUMENT REQUESTED
                        Identity of Parties and Counsel

Appellant/Respondent:                      Miguel E. Garciaarrendondo

Trial Counsel for Appellant:               Hon. Trey E. Loftin
                                           SBOT No. 24004774
                                           301 Commerce St., Suite 3500
                                           Fort Worth, TX 76102
                                           (817) 878-0500

                                           Hon. Steve Jumes
                                           SBOT No. 00796854
                                           300 Throckmorton St. Ste 165
                                           Grand Prairie, TX 75050
                                           (817) 203-2220

Appellate Counsel for Appellant:           Hon. Max J. Striker
                                           State Bar No. 24058138
                                           3000 East Loop 820
                                           Fort Worth, Texas 76112
                                           (817) 262-0758

Appellee:                                  State of Texas

Trial Counsel for Appellee:                Hon. Johnny Newbern
                                           SBOT No. 24079049
                                           Hon. Ronnie D. Smith
                                           SBOT No. 24037518
                                           Assistant District Attorneys
                                           401 West Belknap
                                           Fort Worth, Texas 76196-0201
                                           (817) 884-1400




                                       i
Appellate Counsel for Appellee:        Hon. Debra Windsor
                                       Tarrant County Assistant District
                                       Attorney
                                       Chief, Post Conviction
                                       Appellate Counsel for Appellee:
                                       401 W. Belknap
                                       Fort Worth, Texas 76196-0201
                                       817-884-1642


Trial Court:                           297th District Court

Trial judge:                           Hon. David C. Hagerman




                                  ii
                                               Table of Contents

Identity of Parties and Counsel ...................................................................................i

Table of Contents ..................................................................................................... iii

Index of Authorities……………………………………………………………...viii

         Federal Cases ..............................................................................................viii

         State Cases………………………………………………….......................viii

         Constitutional References………………………...…………………………x

         Codes and Statutes………………………………………………………….x

Statement of the Case................................................................................................. 1

Issues Presented ........................................................................................................ 2

Statement of Facts ...................................................................................................... 3

Summary of the Argument……………………………………………...……….…5

Argument and Authorities......................................................................................... 9


I.       The court erred in not granting the defense motion for a directed
         verdict because there was insufficient evidence that the appellant caused
         the injuries.………………………………………………………………....9

             A. Relevant Law………………………………………………………….9

                 1. Sufficiency of evidence Standard of Review………………………9

                 2. Law of the Case…………………………………………………..10

                      a. Aggravated Assault…………………………………………….10


                                                            iii
             b. Assault……………………………………………………..…..11

             c. Serious Bodily Injury……………………….…………………11


        B. Case at Bar……………………………………………………….......12

           1. Background……………………………………………………..…12

           2. The testimony……………………………………………….……..13

             a. Esperanza “Hope” Gomez………………………………….….13

             b. Jessica Acosta………………………………………………….14

             c. Dr. Dave Donahue……………………………………………..16

             d. Rueben Acosta…………………………………………………17

             e. Destiny Acosta…………………………..……………………..18

             f. Appellants Taped Interview……………………………………19

           3. The evidence is insufficient…………………….………………..19

             a. There was no evidence Appellant caused the injury…………...19

             b. The conclusions was based on speculation..…………………...21



        C. Summary……………………………………………………..…........22


II.   The court erred in not granting the defense motion for a directed
      verdict because there was insufficient evidence of a Deadly Weapon.
      ……………………………………………………………………………...23

        A. Relevant Law…………………………………………………………23

                                   iv
               1. Sufficiency of evidence standard of review …………...………..23

               2.        Law of the Case………………………………………………24

                        a.    Aggravated Assault…………………………….……….24

                        b.    Assault………………………………………………….25

                        c.    Serious Bodily Injury…………………………….……..25



          B. Case at bar………………………………………….………………...26

               1. There was no evidence of a deadly weapon.…………………….26

               2. Jury agreed there was no evidence of a deadly weapon…………26


          C. Summary……………………………………………………………..27

III.   The indictment was insufficient because the means was described in the
       indictment as via a “hard or soft object or surface” which failed to give
       Appellant adequate notice..........................................................................28

          A.        Relevant law…………………………………………………..….28

               1.       Standard of Review …………………………………….……...28

               2.       Fair Notice…………………………………………………..…28

          B.        Case at Bar……………………………………….........................31

               1. Indictment language……………………………………………..31
                    .
               2. Argument of Defense Counsel …………………………..……...32

               3. Indictment was insufficient ……………………………………...34


                                                    v
IV.   The trial court erred when it allowed the jury charge to include
      an ambiguous jury verdict form for the trial on the merits resulting in
      jury charge error.……………………………………………...………….36

        A. Standard of Review………………………………………………….36

           1. Verdict Form…………………………..………………………..36

           2. Charge Error Preservation…………………………………….....36

           3.    When to withdraw jury Charge …………………………….…..36

        B. Case at Bar………………………………………………………..…37

           1. Trial court Instructions……………………………………………37

           2. Objection by Defense……………………………...…………..….39

           3. Article 37.10(a) Informal Verdicts……………………………….49

           4. Uncertain and Ambiguous verdict………………………………..50

           5. Harm or egregious harm standard………………………………...50

           6. Evidence of Harm………………………………………………...52

                a. Entire jury Charge……………………………………………..52

                b. State of the evidence…………………………………………..52

           C. Summary…………………………………………………………53


V.    The trial court erred in the jury charge at punishment by finding there
      was a deadly weapon and thereby using the wrong punishment
      range.…………………………………………………………….................54

        A. Standard of Review………………………………………………..54
                                     vi
             B. Case at bar……………………………………………………..……55

                   1.     There was no evidence of a deadly weapon…………………..55

                   2.     Jury charge on Punishment…………………............................55

                   3.      Harm …………………………………………………………57


             C.         Summary………………………………………………………..57


Conclusion ............................................................................................................... 59

Certificate of Service ...............................................................................................61

Certificate of Word Count…………………………………………………….......61




                                                            vii
                            Index of Authorities

Federal Cases

Jackson v. Virginia, 443 U.S. 307 (1979)………………………………………9,23

State Cases

Allen v. State, 253 S.W.3d 260 (Tex.Crim.App. 2008)…………………………...51

Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App. 1984) (en banc)…………….51

Bui v. State, 964 S.W.2d 335 (Tex. App.—Texarkana 1998, pet. ref'd)….…..…..52

Breazeale v. State, 683 S.W.2d 446 (Tex. Crim. App. 1984)…………………….54

Brooks v. State, 323 S.W.3d 893 (Tex.Crim.App.2010)…………..……..9,10,23,24

Curry v. State, 30 S.W.3d 394 (Tex. Crim. App. 2000)………………………29,30

Ferguson v. State, 622 S.W.2d 846 (Tex. Crim. App. 1981)(opinion on

reh'g)………………………………………………………………………………29

Ford Motor Co. v. Ridgway, 135 S.W.3d 598 (Tex. 2004)…………………....19,24

Geter v. State, 779 S.W.2d 403 (Tex. Crim. App. 1989)………………………....29

Hooper v. State, 214 S.W.3d 9 (Tex.Crim.App.2007)……………………………21

In re Estate of Campbell, 343 S.W.3d 899 (Tex. App.–Amarillo 2011)………10,24

Isassi v. State, 330 S.W.3d 633 (Tex.Crim.App. 2010)…………………………..23

Jackson v. State, 656 S.W.2d 673 (Tex. App.—Fort Worth 1983, no pet.)…..…..37

Jennings v. State, 302 S.W.3d 306 (Tex.Crim.App. 2010)………………..36,49,54

Kirsch v. State, 357 S.W.3d 645 (Tex. Crim. App. 2012)…………………,,,,..36,54
                                     viii
Lawrence v. State, 240 S.W.3d 912 (Tex. Crim. App. 2007)………………….28,29

Marrs v. State, 647 S.W.2d 286(Tex. Crim. App. 1983)…………….……….…..29

Mizell v. State, 119 S.W.3d 804 (Tex. Crim.App.2003)………………...………..57

Merritt v. State, 368 S.W.3d 516 (Tex.Crim.App.2012)……………………..…..23

Ngo v. State, 175 S.W.3d 738 (Tex.Crim.App. 2005)……………………………36

Polk v. State, 337 S.W.3d 286 (Tex.App.-Eastland 2010, pet. ref'd)………..….9,23

Price v. State, 457 S.W.3d 437 (Tex.Crim.App. 2015)…………………………..36

Reese v. State, 773 S.W.2d 314, 317 (Tex.Crim.App. 1989)………………….….49

Sanchez v. State, 209 S.W.3d 117, 121 (Tex.Crim.App. 2007)…………………..51

Solis v. State, 787 S.W.2d 388 (Tex. Crim. App. 1990)…………………………..30

Smith v. State, 898 S.W.2d 83 (Tex. Crim. App. 1995)………………………..…37

Smith v. State, 309 S.W.3d 10 (Tex. Crim. App. 2010)…………………………..28

Smith v. State, 397 S.W.3d 765 (Tex. App.—San Antonio 2013, no pet.)……….52

State v. Barbernell, 257 S.W.3d 248 (Tex. Crim. App. 2008)………….28,29,30,31

State v. Mays, 967 S.W.2d 404 (Tex. Crim. App. 1998)………………………….29

State v. Moff, 154 S.W.3d 599 (Tex. Crim. App. 2004)…………………………..29

State v. Rhinehart, 333 S.W.3d 154 (Tex. Crim. App. 2011)…………………….28

Stuhler v. State, 218 S.W.3d 706 (Tex.Crim.App. 2007)…………………………51

Warner v. State, 245 S.W.3d 458 (Tex.Crim.App. 2008)…………………...……51

Taylor v. State, 332 S.W.3d 483 (Tex.Crim.App. 2011)…………………….……51
                                     ix
Constitutional References

U.S. CONST. amend. VI………………………………………………………….28

TEX. CONST. art. 1, § 10………………………………………………………...28

TEX. CONST. art. V, § 12b………………………………………………………28



Codes and Statutes

Tex. Code Crim. Proc. art. 37.07 …………………………………..……...37,49, 50

Tex. Code Crim. Proc. art. 42.12 ……………………………..……………..……54

Tex. Code Crim. Proc. art. 21………………………………………………….….29

Tex. Penal Code § 22.02………………………………………….10,11,24,26,34,56

Tex. Penal Code § 12.33…………………………………………………………..57

Tex. Penal Code 22.01………………………………………………………....11,25

Texas Penal Code § 1.07…………………………………………………...11,12,25

Tex. Gov't Code § 508.145…………………………………………………..……54

Tex. Gov't Code § 508.149…………………………………………………….….54

Tex. Gov't Code § 508.151………………………………………………………..54




                              x
                               Statement of the Case

      Appellant was charged by indictment with one count of Injury to a Child and

one count of Aggravated Assault of a Family Member and the Use of a Deadly

Weapon in cause number 1468097, which was a direct reindictment of cause

number 1368563. (CR at 7). Trial by jury was held on May 16th 2017. (CR at 8).

The jury found defendant not guilty of Injury to a Child but guilty on the count of

Aggravated Assault of a Family Member. (CR at 278). The jury assessed

Appellant's punishment at 30 years TDCJ. (CR at 293). Appellant filed his request

for appeal within the time allotted. (CR at 302) Appellant now files this brief that

follows.




                                          1
                                 Issues Presented


1. Was there insufficient evidence that Appellant caused the injuries to the
   child?



2. Was there insufficient evidence that a Deadly Weapon was used?



3. Was the indictment insufficient notice because the means was described in
   the indictment as a “hard or soft object or surface”?



4. Did the trial court use an ambiguous jury verdict form in the trial on the
   merits resulting in jury charge error ?



5. Did the trial court err in the jury charge at punishment by incorrectly
   determining there was a deadly weapon finding and thereby using the wrong
   punishment range?




                                       2
                              Statement of the facts

         On January 14th, 2014, Appellant, Miguel Garciaarrendondo, was living

with his girlfriend Jessica Acosta’s family in an apartment in Arlington, Texas.

(RRV at 26-27). On that night Miguel and all the family members were at home-

Jessica and her two children Julio Cruz Jr. (Baby Julio) and Joseph Acosta (JoJo),

Jessica’s sister Destiny Acosta, her father Rueben Acosta and his girlfriend

Esperanza (Hope) Gomez. (RRV at 26-27).


         Although the testimony varies somewhat from person to person, all agree

that after eating dinner Rueben, Hope and JoJo went into Rueben’s bedroom after

dinner. (RRV at 35, 110, 280; RRVI at 17). Miguel and Jessica went into their

bedroom. (RRV at 33, 110, 280, RRIV at 18-19). At some point, Jessica and

Destiny went into the kitchen to clean it. (RRV at 35-6, 112-13, 280; RRVI at 17-

18).


         Sometime after they finished, Baby Julio, who had been in Miguel and

Jessica’s room since after dinner, was found to have a swollen head by Miguel.

(RRV at 36-27, 117,286-287, RRVI at 22). Miguel called out for help and the

decision was made to drive Baby Julio to the hospital. (RRV at 36-27, 117, 286-

287; RRVI at 22). Baby Julio was found to have fractures to both sides of his skull.

(RRV at 217) No one confessed to causing the child’s injuries. (See RR generally).
                                         3
No one stated they saw how it happened. (See RR generally). In the end, Miguel

was charged. (CR at 5).




                                       4
                              Summary of the Argument


         In his first issue, Appellant argues there was insufficient evidence Appellant

caused the injuries to the child Baby Julio. In the case at bar, there is no exact

determination of time of injury. This makes it impossible to know who was around

the child at the time of the injury. The only timeline presented by Dr. Donahue was

that injury most likely occurred within 12 hours of when he first encountered Baby

Julio.

         The testimony shows that not only was Appellant Miguel alone with the

child at one point that evening, but Destiny was also alone with the child. All the

parties admitted contact with the child, yet no one saw the injury occur.

         It is therefore clear that in finding Miguel to be the responsible party based

on a nonexistent timeline, no witnesses to the injury, and another party that was

probably responsible and had opportunity, that the jury came to a verdict based on

speculation. Juries are permitted to draw reasonable inferences from the evidence,

but they are not permitted to draw conclusions based on speculation.

         In his second issue, Appellant claims there is insufficient evidence of a

deadly weapon. The only evidence presented on how the injury was caused was in

Dr. Donahue’s testimony. The Doctor suggested in his testimony that the possible

causes could be hand pressure, stomping, or being hit against a wall or door jam.

                                             5
However, he could not say exactly what caused the injury to Baby Julio in this

case. No evidence was presented at trial of any object used to cause the injuries.

      The jury apparently agreed that there was no evidence of a deadly weapon.

On the Jury Verdict Form, the jury was asked if they found evidence beyond a

reasonable doubt that a deadly weapon existed. They checked the blank that said

we do not.

      In his third issue, Appellant argues that the indictment was insufficient

because it described the means of injury by a “hard or soft objector surface”.

Although the language of the indictment tracked the statute, alternative manners or

means in which the act or commission can be committed are clearly laid out by

statute as well. Thus, in the case at bar, the pleading will supply adequate notice

only if in addition to setting out the elements of an offense, it also alleges the

specific manner and means of commission that the State intends to rely on at trial.

      Here the phrase “hard or soft object or surface” fails to describe the specific

manner and means of commission. Soft is the opposite of hard. Which is the

Appellant to defend against? This is too vague and must be plead with more

particularity. The charging instrument must convey sufficient notice to allow the

accused to prepare a defense. This phrase fails to do so. Thus, the indictment was

insufficient because means was described in the indictment as a “hard or soft

object or surface”.
                                           6
      In his fourth issue, Appellant claims that the ambiguous and confusing

verdict form caused egregious harm to Appellant. The jury apparently agreed that

there was no evidence of a deadly weapon because on the Jury Verdict Form the

jury checked the blank that said we do not.

      Since the element that the defendant used or exhibited a deadly weapon is

clearly an element of the charge of Aggravated Assault of a Family Member with a

Weapon, the jury should have answered in the affirmative. Thus, the verdict

contradicted itself and was clearly not answered as authorized.

      Here, there was a discrepancy in the jury's verdict. It was reasonably called

into question and objected to by the defense. An essential element of the charge -

the element that the defendant used or exhibited a deadly weapon- was negated by

the negative answer on the jury verdict form. The trial court should have rejected

the verdict because it was so ambiguous that the jury's intent could not be fairly

ascertained. The trial court could properly have withdrawn and corrected the jury

charge but failed to do so.

      In his fifth issue, Appellant claims there was verdict form error on the

punishment charge as well. The jury apparently agreed that there was no evidence

of a deadly weapon because on the Jury Verdict Form the jury checked the blank

that said we do not.


                                          7
      However, the Jury Verdict Form on the punishment trial indicates the

punishment range is 5 to 99. This is only the punishment range if there is a deadly

weapon finding. The punishment range is 2 to 20 with no deadly weapon finding.

And indeed, Appellant was sentenced to 30 years which is outside the second

degree punishment range.

      Since there was clearly no deadly weapon finding, the punishment range was

erroneous and Appellant was clearly sentenced outside the punishment range. For

this reason and all the others mentioned above, Appellant respectfully requests the

judgment of the trial court be reversed.




                                           8
                            Argument and Authorities


      I. The court erred in not granting the defense motion for a directed

verdict because there was insufficient evidence the Appellant caused the

injuries.


      A. Relevant Law


      1. Sufficiency of evidence standard of review


      A sufficiency of the evidence review is conducted under the standard of

review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex.Crim.App.2010); Polk v. State, 337 S.W.3d 286, 288–89

(Tex.App.-Eastland 2010, pet. ref'd). Under this standard, all the evidence is

examined in the light most favorable to the verdict to determine whether, based on

that evidence and any reasonable inferences from it, any rational trier of fact could

have found the essential elements of the offense beyond a reasonable doubt.

Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 Tex.Crim.App.

2010).


      In conducting a sufficiency review, the reviewing court is required to defer

to the jury's credibility and weight determinations because the jury is the sole judge

of the witnesses' credibility and the weight to be given their testimony. Merritt v.
                                          9
State, 368 S.W.3d 516, 525 (Tex.Crim.App.2012); Brooks, 323 S.W.3d at 899.

“…the correct standard must incorporate the prosecution's burden of proof-beyond

a reasonable doubt in a due-process review.” Brooks v. State, 323 S.W.3d 893,

917(Tex.Crim.App. 2010). “A reasonable doubt might arise because the verdict is

manifestly against the great weight and preponderance of the credible evidence or

because there is nothing more than a mere scintilla of evidence to support some

element of the offense.” Id. “Evidence does not exceed a scintilla if it is ‘so weak

as to do no more than create a mere surmise or suspicion’ that the fact exists.” In re

Estate of Campbell, 343 S.W.3d 899, 904n.6 (Tex. App.–Amarillo 2011, no pet.)

(quoting Ford Motor Co. v. Ridgway, 135 S.W.3d 598,601 (Tex. 2004)).




      2. Law of the case


      a. Aggravated assault


      Sec. 22.02. AGGRAVATED ASSAULT. (a) A person commits an offense

if the person commits assault as defined in Sec. 22.01 and the person:(1) causes

serious bodily injury to another, including the person's spouse; or (2) uses or

exhibits a deadly weapon during the commission of the assault.



                                          10
       (b) An offense under this section is a felony of the second degree, except

that the offense is a felony of the first degree if:


       (1) the actor uses a deadly weapon during the commission of the assault and

causes serious bodily injury to a person whose relationship to or association with

the defendant is described by Section 71.0021(b) , 71.003 , or 71.005, Family Code

Tex. Penal Code Ann.22.02 (Vernon 2003).


       b. Assault


       Sec. 22.01. ASSAULT. (a) A person commits an offense if the person:(1)

intentionally, knowingly, or recklessly causes bodily injury to another, including

the person's spouse; (2) intentionally or knowingly threatens another with

imminent bodily injury, including the person's spouse; or (3) intentionally or

knowingly causes physical contact with another when the person knows or should

reasonably believe that the other will regard the contact as offensive or

provocative. Tex. Penal Code Ann. 22.01(Vernon 2003).


       c. Serious bodily injury


       Texas Penal Code § 1.07(46) defines serious bodily injury as meaning

bodily injury that creates a substantial risk of death or that causes death, serious


                                            11
permanent disfigurement, or protracted loss or impairment of the function of any

bodily member or organ. Texas Penal Code § 1.07(46) (Vernon 2003);




      B. Case at bar.


      1. Background


      On January 14th 2014, appellant, Miguel Garciaarrendondo was living with

his girlfriend Jessica Acosta’s family in an apartment in Arlington. Texas. (RRV at

26-27). On that night Miguel and all the family members were at home- Jessica

and her two children Julio Cruz Jr. (Baby Julio) and Joseph Acosta (JoJo),

Jessica’s sister Destiny Acosta, her father Rueben Acosta and his girlfriend

Esperanza (Hope) Gomez. (RRV at 26-27).


      Although the testimony varies somewhat from person to person, all agree

that after eating dinner Rueben, Hope and JoJo went into Rueben’s bedroom after

dinner. (RRV at 35, 110, 280; RRVI at 17). Miguel and Jessica went into their

bedroom. (RRV at 33, 110, 280, RRVI99




                                         12
       at 18-19). At some point, Jessica and Destiny went into the kitchen to clean

it. (RRV at 35-6, 112-13, 280; RRVI at 17-18) Sometime after they finished, Baby

Julio, who had been in Miguel and Jessica’s room since after dinner, was found to

have a swollen head by Miguel. (RRV at 36-27, 117,286-287, RRVI at 22). Miguel

called out for help and the decision was made to drive Baby Julio to the hospital.

(RRV at 36-27, 117,286-287; RRVI at 22). Baby Julio was found to have fractures

to both sides of his skull. (RRV at 217) No one confessed to causing the child’s

injuries. (See RR generally). No one stated they saw how it happened. (See RR

generally). In the end, Miguel Garciaarrendondo was charged. (CR at 5).


2.The testimony


      a. Esperanza “Hope” Gomez


      Esperanza Gomez (Hope) testified that at the time of the incident she lived

in an apartment in Arlington Texas with her fiancé Rueben Acosta, Rueben’s two

daughters Destiny Acosta, and Jessica Acosta, Jessica’s boyfriend Miguel

Garciaarrendondo and Jessica’s two children Joseph Acosta (JoJo) and Julio Cruz

Jr. (Baby Julio). (RRV at 26-27).


       She further testified that Julio Cruz Senior dropped off Julio Cruz Jr. (Baby

Julio) at 6 P.M. (RRV at 31,59). Hope was cooking dinner at that time. (RRV at

                                         13
33). JoJo, Miguel and Jessica ate in Jessica’s bedroom. (RRV at 33). The last time

she saw Baby Julio before the injury, Baby Julio was sitting in his walker because

Jessica put him in front of T.V. (RR at 34; 44). Jessica cleaned the kitchen (RRV at

35-36). Destiny cleaned living room. (RRV at 35-36). JoJo, Rueben and Hope

went to Rueben’s room for the night at 8:45 P.M. (RRV at 35). “Ten or Fifteen”

minutes later, Miguel knocked on door and said “come and check on Baby Julio”

(RRV at 36). Baby Julio’s head was swelling and he made no noise. (RRV at 37).

Hope was in Rueben’s bedroom with JoJo. (RRV at 61). Hope called 911 at 9:20

P.M. (RRV at 84-5). Miguel drove Baby Julio to hospital with Jessica and Destiny.

(RRV at 86). Hope then went to get Julio Cruz Senior. (RRV at 87).


      b. Jessica Acosta


      Jessica Acosta, Baby Julio’s and JoJo’s mom, began her testimony by

explaining that she had been found guilty on two drug charges in Dallas,

manufacturing and attempted delivery, and was currently in SAFP custody (RRV

at 101-103). She then testified that Julio Cruz Sr. dropped off Baby Julio at 6 or

6:30P.M. (RRV at 108) Baby Julio was normal and happy when he was dropped

off. (RRV at 109). Baby Julio was left alone with Destiny while Miguel and

Jessica went to smoke out the front door before doing dishes. (RRV at 110 -111).



                                         14
Hope and Rueben and JoJo were in Rueben’s room at this time. (RRV at 110 -

111).


        When Jessica came back from smoking, Baby Julio was eating a cookie.

(RRV at 110 -111). Jessica came back, grabbed Baby Julio and put him in his crib

in Jessica’s room. (RRV at 113). Miguel stayed in room Jessica’s room. (RRV at

112-113). Baby Julio seemed fine but was crying when she put him in his crib

(RRV at 114,115). She then closed the door to the room and then went and cleaned

dishes with Destiny. (RRV at 115,116).” The baby is still crying” said Miguel. (RV

at 116). “I’ll be there in a minute” said Jessica. (RRV at 116). She returned to

Jessica’s room 10 minutes later and thought baby Julio was asleep. (RRV at 117)

Baby Julio was wet. (RRV at 117.) Jessica went to get “stuff” to change the baby

and asked Miguel to get baby. (RRV at 117.) Miguel yelled and Jessica saw Baby

Julio’s head droop to his chest. (RRV at 117.)


        On cross, Jessica at first testified that JoJo was playing blocks with Baby

Julio before going in the room with Hope and Rueben for the night. (RRV at 127-

128). Then she testified that JoJo was playing blocks with Baby Julio before dinner

and that Jessica watched a movie with Baby Julio in Jessica’s room after dinner.

(RRV at 128,153). Jessica then testified that she remembered telling the police at

the time that Destiny checked on Baby Julio two times when Destiny and Jessica
                                           15
were in the kitchen cleaning. (RRV at 113). She testified that she did not notice

Baby Julio was injured while lying on his side in the crib when she went to check

if he was wet. (RRV at 138). She also agreed that she had made an earlier

statement in that she had told Miguel to check the diaper. (RRV at 140). She

testified that Miguel took Jessica and Destiny and baby to hospital and Jessica held

the baby in front seat. (RRV at 142-143.) She admitted that she told hospital that

the baby had congestion and fever. (RRV at 148). She also admitted she wasn’t

sure if door was closed or cracked open. (RRV at 154,156). She admitted that she

and Destiny both checked on the baby while doing dishes. (RRV at 157).


      c. Dr. Dave Donahue


      Third to testify was Doctor Dave Donahue who treated Baby Julio at the

hospital. Dr. Donahue testified that Baby Julio is today now missing part of his

skull and is partially paralyzed. (RRV at 186). At the time he first saw Baby Julio

his head was swelling and he was suffering from a cranial burst fracture. (RRV at

191,197.) One or more blows could have caused the fractures on both sides of the

head. (RRV at 208). He believed that a crib injury was not likely. (RRV at 217).

The injury most likely occurred within 12 hours. (RRV at 229; 259). Dr. Donahue

testified that, in his opinion, the injury would cause immediate unconsciousness

but the baby could have extended his limbs and cried. (RRV at 229-231). He
                                         16
suggested that the possible causes could be hand pressure, stomping, or hitting

against a wall or door jam. (RRV at 255-257) However, he could not say exactly

what caused the injury to Baby Julio in this case. (RRV at 256).


      d. Rueben Acosta


      Ruben Acosta, the family patriarch, said that he first saw Baby Julio that

evening when Jessica gave Baby Julio to him so she could go smoke a cigarette

outside directly after Julio Cruz Sr. dropped off Baby Julio. (RRV at 278).

         Baby Julio was fine and Rueben handed the baby back to Jessica when

she finished smoking. (RRV at 278). Then they had dinner. (RRV at 279). Hope,

JoJo and Destiny ate in living room directly after the smoke. (RRV at 279-280).

Miguel, Jessica and Baby Julio then went to Jessica’s bedroom. (RRV at 280).

Rueben went to his bedroom between 7 and 8 P.M. (RRV at 280). Destiny was in

the room with Miguel. (RRV at 281). Hope and JoJo were in Rueben’s room.

(RRV at 282). After a while, he left his room and knocked on Jessica’s door and

told the girls to clean kitchen. (RRV at 282). When he did so, he saw Miguel,

Destiny and Jessica watching T.V. but did not see Baby Julio. (RRV at 283).


       He left his room again later to bring JoJo to the bathroom. (RRV at 283).

Jessica’s door was open two inches and he saw Miguel inside. (RRV at 284-286).


                                         17
He then talked to the girls in the kitchen, JoJo told his mom Jessica goodnight and

he and JoJo went back into Rueben’s room. (RRV at 284-286). Five to eight

minutes later Jessica and Miguel called Hope. (RRV at 286). When he saw Baby

Julio “he was looking at me like he was telling me to help him.” and his head was

swollen. (RRV at 287). Rueben told Hope to call 911 but then just said take Baby

Julio to the hospital around the corner. (RRV at 287-288). Rueben insisted that

Miguel did not knock on Rueben’s door. (RRV at 303).


      e. Destiny Acosta


      Destiny Acosta testified that Baby Julio was at the apartment when her

friend dropped her off. (RRVI at 16). Destiny testified that she was alone with

Baby Julio while Miguel and Jessica took a smoke break on the porch after dinner

but before they cleaned the kitchen. (RRVI at 17). Hope and Ruben were inside

their room with JoJo at the time she watched the baby. (RRVI at 17). She watched

Baby Julio for five minutes and gave him a saltine cracker. (RRVI at 17-18).

Jessica then went in Jessica’s bedroom with Miguel and baby before she came out

to do the kitchen. (RRVI at 18-19). It took 30 minutes to do the kitchen. (RRV at

19) During this time she heard the baby cry and then stop. (RRVI at 20). She went

to the living room after the dishes. (RRVI at 21). Miguel knocked on Hope’s door

and said Baby Julio’s head was swollen. (RRVI at 21). Destiny’s dad, Rueben, told
                                         18
them to drive to the hospital. (RRVI at 22). She was given the baby and his eyes

rolled back. (RRVI at 23).


      But on cross she testified that she was told to do the kitchen, then came the

smoke break and then they did the kitchen. (RRVI at 41). The smoke break was 10

or 15 minutes after dinner. (RRVI at 42). Destiny then testified that she went to

Jessica’s room before the smoke break. (RRVI at 43). She testified that she never

checked on the baby. (RRVI at 45). Her dad Rueben did not come out of the room

until after the injury was discovered. (RRVI at 52). Everyone ate dinner in living

room. (RRVI at 53).


      f. Appellant’s taped interview.


      Appellant, Miguel, denied causing any injury to Baby Julio in a taped

interview with police. (See– States Exhibit 42)


   3.The Evidence is Insufficient


             a. There was no evidence Appellant caused injury


      The major problem with the evidence presented by the State in this case is

that there was no exact determination of time of injury. This makes it impossible to

know who was around the child at the time of the injury. The only timeline

                                         19
presented by Dr. Donahue was that injury most likely occurred within 12 hours of

when he first encountered Baby Julio. (RRV at 229; 259).


In this case, not only was Appellant Miguel alone with the child at one point that

evening, Destiny was also alone with the child. She was alone with Baby Julio

while Miguel and Jessica took a smoke break on the porch after dinner but before

cleaning the kitchen, according to Destiny. (RRIV 17). It was after this “smoke

break” that the baby was crying. (RRVI at 18-21). During this time Destiny heard

the baby cry and then stop. (RRVI 18-21).


      Wouldn’t a reasonable jury come to the conclusion that the child was injured

while Destiny was alone with Baby Julio? It seems clear that after the shock of the

injury during Destiny’s care, Baby Julio began to cry causing Miguel to tell the

baby’s mother “The baby is still crying” to which she responded “I’ll be there in a

minute”. (RRV at 116).


      All the parties admitted contact with the child yet no one saw the injury

occur. (See RR generally). The doctor’s insistence that the child would be

immediately unconscious was contradicted by witness testimony from Rueben who

testified that when he saw Baby Julio after the injury “he was looking at me like he

was telling me to help him” and by Destiny’s testimony that she was with the baby


                                         20
after his head began to swell and Baby Julio’s eyes rolled back after the injury.

(RRV at 287; RRVI at 23). Even so, the Doctor admitted that the baby could have

extended his limbs and cried while unconscious - which doesn’t really make much

sense. (RRV at 229-231).


         b. The conclusion was based on speculation.


      It is clear that in finding Miguel to be the responsible party, the jury came to

a verdict based on speculation. There was a nonexistent timeline, no witnesses to

the injury, and another party that was probably responsible and had opportunity.

Juries are permitted to draw reasonable inferences from the evidence, but they are

not permitted to draw conclusions based on speculation. Hooper v. State, 214
S.W.3d 9, 15 (Tex.Crim.App.2007).


      Speculation is the mere theorizing or guessing about the possible meaning of

the facts and evidence presented. (Id. at 16). On the other hand, “an inference is a

conclusion reached by considering other facts and deducing a logical consequence

from them." (Id). A conclusion that is reached by speculation may not seem

completely unreasonable, but it is not sufficiently based upon facts or evidence to

support a conviction beyond a reasonable doubt. (Id.) Here there are not sufficient




                                         21
facts to conclude that Appellant was the perpetrator that caused the injuries to

Baby Julio.


      C. Summary


      Clearly there was a lack of evidence in this case. At least two people were

alone with the child at one time or another. The lack of a time of the injury makes

determining who was with the child at the time the injury occurred- and thus who

caused the injury- mere speculation. As the evidence was insufficient, the case

should be overturned.




                                         22
      II. The court erred in not granting the defense motion for a directed

verdict because there was insufficient evidence of a Deadly Weapon.


      A. Relevant Law


      1. Sufficiency of evidence standard of review


      A sufficiency of the evidence review is conducted under the standard of

review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex.Crim.App.2010); Polk v. State, 337 S.W.3d 286, 288–89

(Tex.App.-Eastland 2010, pet. ref'd). Under this standard, all the evidence is

examined in the light most favorable to the verdict to determine whether, based on

that evidence and any reasonable inferences from it, any rational trier of fact could

have found the essential elements of the offense beyond a reasonable doubt.

Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 Tex.Crim.App.

2010).


      In conducting a sufficiency review, the reviewing court is required to defer

to the jury's credibility and weight determinations because the jury is the sole judge

of the witnesses' credibility and the weight to be given their testimony. Merritt v.

State, 368 S.W.3d 516, 525 (Tex.Crim.App.2012); Brooks, 323 S.W.3d at 899.

“…the correct standard must incorporate the prosecution's burden of proof-beyond

                                          23
a reasonable doubt in a due-process review.” Brooks v. State, 323 S.W.3d 893,

917(Tex.Crim.App. 2010). “A reasonable doubt might arise because the verdict is

manifestly against the great weight and preponderance of the credible evidence or

because there is nothing more than a mere scintilla of evidence to support some

element of the offense.” Id. “Evidence does not exceed a scintilla if it is ‘so weak

as to do no more than create a mere surmise or suspicion’ that the fact exists.” In re

Estate of Campbell, 343 S.W.3d 899, 904n.6 (Tex. App.–Amarillo 2011, no pet.)

(quoting Ford Motor Co. v. Ridgway, 135 S.W.3d 598,601 (Tex. 2004)).




       2. Law of the case


       a. Aggravated assault


       Sec. 22.02. AGGRAVATED ASSAULT. (a) A person commits an offense

if the person commits assault as defined in Sec. 22.01 and the person:(1) causes

serious bodily injury to another, including the person's spouse; or (2) uses or

exhibits a deadly weapon during the commission of the assault. Tex. Penal Code

Ann.22.02(a) (Vernon 2003);


       (b) An offense under this section is a felony of the second degree, except

that the offense is a felony of the first degree if:
                                            24
      (1) the actor uses a deadly weapon during the commission of the assault and

causes serious bodily injury to a person whose relationship to or association with

the defendant is described by Section 71.0021(b) , 71.003 , or 71.005, Family Code

Tex. Penal Code Ann.22.02 (Vernon 2003).


       b. Assault


      Sec. 22.01. ASSAULT. (a) A person commits an offense if the person:(1)

intentionally, knowingly, or recklessly causes bodily injury to another, including

the person's spouse; (2) intentionally or knowingly threatens another with

imminent bodily injury, including the person's spouse; or (3) intentionally or

knowingly causes physical contact with another when the person knows or should

reasonably believe that the other will regard the contact as offensive or

provocative. Tex. Penal Code Ann. 22.01(Vernon 2003);


      c. Serious bodily injury


      Texas Penal Code § 1.07(46) defines serious bodily injury as meaning

bodily injury that creates a substantial risk of death or that causes death, serious

permanent disfigurement, or protracted loss or impairment of the function of any

bodily member or organ. Texas Penal Code § 1.07(46) (Vernon 2003);
                                          25
        B. Case at bar.


        1. There was no evidence of a deadly weapon


        The only evidence presented on how the injury was caused was in Dr.

Donahue’s testimony. The Doctor suggested in his testimony that the possible

causes could be hand pressure, stomping, or being hit against a wall or door jam.

(RRV at 255-257) However, he could not say what caused the injury to Baby Julio

in this case. (RRV at 256). No evidence was presented at trial of any object used to

cause the injuries in this case. (See RR Generally.)


        2. Jury agreed there was no evidence of a deadly weapon


        The jury apparently agreed that there was no evidence of a deadly weapon.

On the Jury Verdict Form the jury was asked if they found evidence beyond a

reasonable doubt that a deadly weapon existed. (CR at 279). They checked the

blank that said We Do Not. (CR at 279). However, Appellant was clearly found

guilty under Tex. Penal Code 22.02(B)(1) which requires a deadly weapon. (CR at

297).




                                         26
      C. Summary


      Clearly there was a lack of evidence in this case. There was clearly no

evidence of a deadly weapon and the jury agreed. As the evidence of this element

was insufficient the case should be overturned.




                                        27
      III. The indictment was insufficient because the means was described in

the indictment as via a “hard or soft object or surface” which failed to give

Appellant adequate notice.


      A. Relevant Law


      1. Standard of Review


      The sufficiency of the indictment presents a question of law. Smith v. State,

309 S.W.3d 10, 13 (Tex. Crim. App. 2010). Appellate courts review a trial judge's

rulings on a motion to quash a charging instrument de novo. State v. Barbernell,

257 S.W.3d 248, 251-52 (Tex. Crim. App. 2008). The trial court's ruling should be

upheld if it is correct under any theory of law applicable to the case. State v.

Rhinehart, 333 S.W.3d 154, 161 (Tex. Crim. App. 2011) (applying ordinary rules

of procedural default to a State's appeal of a trial court's order quashing the

indictment).


      2. Fair Notice


      The Texas and United States Constitutions grant a criminal defendant the

right to fair notice of the specific charged offense. U.S. CONST. amend. VI; TEX.

CONST. art. 1, § 10; TEX. CONST. art. V, § 12b; Lawrence v. State, 240 S.W.3d
912, 916 (Tex. Crim. App. 2007); see also State v. Barbernell, 257 S.W.3d 248,
                                          28
250 (Tex. Crim. App. 2008). “The charging instrument must convey sufficient

notice to allow the accuse to prepare a defense.” Curry v. State, 30 S.W.3d 394,

398 (Tex. Crim. App. 2000) (citing State v. Mays, 967 S.W.2d 404, 406 (Tex.

Crim. App. 1998)). Toward that end, Chapter 21 of the Texas Code of Criminal

Procedure governs charging instruments and provides legislative guidance

concerning the requirements and adequacy of notice. State v. Moff, 154 S.W.3d
599, 601 (Tex. Crim. App. 2004); Ferguson v. State, 622 S.W.2d 846, 849-50

(Tex. Crim. App. 1981)(opinion on reh'g).


      The courts have recognized that in most cases a charging instrument that

tracks the statutory text of an offense is sufficient to provide a defendant with

adequate notice. Barbernell, 257 S.W.3d at 251; Lawrence, 240 S.W.3d at 916;

Curry, 30 S.W.3d at 398. When a statutory term or element is defined by a statute,

the charging instrument does not need to allege the definition of the term or

element. Barbernell, 257 S.W.3d at 251; Geter v. State, 779 S.W.2d 403, 405 (Tex.

Crim. App. 1989). Typically, the definition of terms and elements are regarded as

evidentiary matters. Marrs v. State, 647 S.W.2d 286, 289 (Tex. Crim. App. 1983);

see also Curry, 30 S.W.3d at 398.


      But in some cases, a charging instrument that tracks the statutory language

may be insufficient to provide a defendant with adequate notice. Barbernell, 257
29
S.W.3d at 251; Curry, 30 S.W.3d at 398. This is so when the statutory language

fails to be completely descriptive. Barbernell, 257 S.W.3d at 251; Curry, 30
S.W.3d at 398. For example, a statute which uses an undefined term of

indeterminate or variable meaning requires more specific pleading in order to

notify the defendant of the nature of the charges against him. Mays, 967 S.W.2d at

407.


       Likewise, when a statute defines the manner or means of commission in

several alternative ways, an indictment will fail for lack of specificity if it neglects

to identify which of the statutory means it addresses. Id.; see also Barbernell, 257
S.W.3d at 251 (“The statutory language is not completely descriptive ‘when the

statutes define a term in such a way as to create several means of committing an

offense, and the definition specifically concerns an act or omission on the part of

the defendant.’ ”) (quoting Solis v. State, 787 S.W.2d 388, 390 (Tex. Crim. App.

1990)).


            In Barbernell, the court of criminal appeals prescribed a two-step

analysis for evaluating the adequacy of an indictment's allegations. "First, a court

must identify the elements of an offense." Barbernell, 257 S.W.3d at 255. The

elements of an offense include: (1) forbidden conduct; (2) the required culpability,



                                           30
if any; (3) any required result; and (4) the negation of any exception to the charged

offense. Id.


      Second, if an element of the offense describing an act or omission by the

defendant has been defined by the Legislature, a court must ask whether the statute

provides "alternative manners or means in which the act or omission can be

committed." Id. If so, then the pleading "will supply adequate notice only if, in

addition to setting out the elements of an offense, it also alleges the specific

manner and means of commission that the State intends to rely on at trial." Id.




         B. Case at bar


      1. Indictment language


          Here the relevant part of the indictment states:


COUNT TWO: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT

THAT THE DEFENDANT IN THE COUNTY OF TARRANT AND STATE

AFORESAID ON OR ABOUT THE 6TH DAY OF APRIL 2014, DID

INTENTIONALLY OR KNOWINGLY OR RECKLESSLY CAUSE SERIOUS

BODILY INJURY TO JULIO CRUZ, A MEMBER OF THE DEFENDANT'S

                                           31
FAMILY OR HOUSEHOLD, BY STRIKING JULIO CRUZ WITH OR

AGAINST A HARD OR SOFT OBJECT OR SURFACE, AND THE

DEFENDANT DID USE OR EXHIBIT A DEADLY WEAPON, NAMELY A

HARD OR SOFT OBJECT OR SURFACE, DURING THE COMMISSION OF

THIS ASSAULT…


(CR at 7).


      2. Argument of defense counsel


Appellant’s Defense counsel argued as follows:


      MR. LOFTIN: Okay. One quick thing on


      the -- as I alluded to on the difference in the two


      indictments, I believe is a request for a deadly weapon


      finding on an unknown soft object. Basically, Judge, we


      think as a matter of law that's both vague and impossible


      in its definition that they allege in its vagueness to


      even be a deadly weapon. So we'll -- we'll have better


                                          32
objections for you later. At this first opportunity, I


wanted to object to that deadly weapon notice.


MR. NICKOLS: Your Honor, even though I


don't think this is ripe now, let the record reflect it


does not say "unknown object or soft surface." It says


"a hard or soft object or surface," which is held


sufficient.


MR. LOFTIN: Which, Your Honor, by


definition, the opposite of hard is soft and the opposite


of soft is hard; that's about as vague as you can get.


THE COURT: Note's not vague, it's


ambiguous.


MR. LOFTIN: That, too.


THE COURT: Well, anybody got any case law

                                     33
      about this, perchance?


      MR. NEWBERN: Not at this time, Judge, but


      I bet we can get it.


      THE COURT: Okay. So what are you asking


      the Court to do, Mr. Loftin?


      MR. LOFTIN: Strike the deadly weapon


      notice for its vague and ambiguity.


      THE COURT: I will not do that at this


      time, but I'll take it under consideration.


      (RRII at 23-24)


      3. The indictment was insufficient


      Although the language of the indictment tracked the statute, alternative

manners or means in which the act or omission can be committed are clearly laid

out by statute as well. See Tex. Penal Code Ann.22.02 (Vernon 2003). Thus, in the

case at bar, the pleading will supply adequate notice only if in addition to setting

                                          34
out the elements of an offense, it also alleges the specific manner and means of

commission that the State intends to rely on at trial.


      Here the phrase “hard or soft object or surface” fails to describe the specific

manner and means of commission. Soft is the opposite of hard. Which is the

Appellant to defend against? This is too vague and must be plead with more

particularity. The charging instrument must convey sufficient notice to allow the

accuse to prepare a defense. This phrase fails to do so. Thus, the indictment was

insufficient because means was described in the indictment as a “hard or soft

object or surface”.




                                          35
      IV. The trial court erred when it allowed the jury charge to include an

ambiguous jury verdict form for the trial on the merits resulting in jury

charge error.


      A. Standard of Review


           1. Verdict Form


      When used, a verdict form becomes part of a jury charge, and the courts will

review verdict-form errors as jury-charge errors. Jennings v. State, 302 S.W.3d
306, 307 (Tex.Crim.App. 2010). Jury charge error is reviewed in two steps: first,

determine whether error exists; if so, then evaluate whether sufficient harm

resulted from the error to require reversal. Price v. State, 457 S.W.3d 437, 440

(Tex.Crim.App. 2015); Ngo v. State, 175 S.W.3d 738, 743-44 (Tex.Crim.App.

2005).


            2. Charge error preservation


      An appellate court reviews jury charge error based on whether error was

preserved. See Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).

"Objected-to-error" is reviewed for "some harm, " while "unobjected-to-error" is

reviewed for "egregious harm." Jennings v. State, 302 S.W.3d 306, 311 (Tex.

Crim. App. 2010).
                                         36
           3. When to withdraw a jury charge


      The trial court may withdraw and correct a jury charge if convinced the

charge is erroneous. See Smith v. State, 898 S.W.2d 838, 854-55 (Tex. Crim. App.

1995); Jackson v. State, 656 S.W.2d 673, 674 (Tex. App.—Fort Worth 1983, no

pet.) (trial court did not commit harmful error by submitting correct verdict form

after jury returned guilty finding on incorrect verdict form). See Tex. Code Crim.

Proc. art. 37.10(a).


      B. Case at bar


      1. Trial court instructions


Here the verdict form stated as to count one:


      “We, the Jury, find the defendant, Miguel E. Garciaarrendondo, guilty

of the offense of injury to a child as charged in count one of the indictment.”


      or


      “We, the Jury, find the defendant, Miguel E. Garciaarrendondo, not

guilty.” (CR at 278).




                                         37
      The Jury Foreman signed in the Not Guilty line. (CR at 278). As to count

two the jury verdict form stated:


      “We, the Jury, find the defendant, Miguel E. Garciaarrendondo, guilty

of the offense of aggravated assault as charged in count two of the indictment.


      Or


      “We, the Jury, find the defendant, Miguel E. Garciaarrendondo, not

guilty.” (CR at 278).


      The Jury Foreman signed on the Guilty line. (CR at 278). This was followed

by a special issue that stated:


      “Do you find from the evidence beyond a reasonable doubt that a

deadly weapon, namely: a hard or soft object or surface, that in the manner of

its use or intended use was capable of causing death or serious bodily injury,

was used or exhibited during the commission of the felony offense or felony

offenses set out above and that the defendant used or exhibited the deadly

weapon?” (CR at 279).


      Followed by:


      “ANSWER: ___ We do ____We do not.”
                                       38
      (CR at 279).


      The jury checked we do not. (CR at 279). Since the element that the

defendant used or exhibited the deadly weapon is clearly an element of the charge

of Aggravated Assault of a Family Member with a Deadly Weapon, the jury

should have answered in the affirmative. Thus, the verdict contradicted itself and

was clearly not answered as authorized.


               2. Objection by Defense


Here there was a lengthy argument by defense counsel that went as follows:


      HE COURT: All right. Both sides ready to


      bring in the jury and begin the punishment phase?


      MR. NEWBERN: State's ready, Judge.


      THE COURT: Defense?


      MR. LOFTIN: Your Honor, at this point, we


      wish to take up a matter before you -- a legal matter --


      regarding the sufficiency of the evidence and whether an


                                          39
essential element of Count 2 has been negated by the


verdict.


THE COURT: How is that?


MR. JUMES: Your Honor, on the jury verdict


form, the jury, even though they were not supposed to,


passed upon whether they found beyond a reasonable doubt


there was a deadly weapon used in this offense. A deadly


weapon allegation was both in Count 2 of the indictment


as well as the application paragraph of the jury


instruction. The Court -- the Court, in its gatekeeper


function, talked to the State about proceeding on both


counts. The State elected to proceed on both counts.


Ultimately, whether the jury made a mistake


or not, we have a finding from the jury, which was

                                   40
polled, that unanimously finds negatively regarding


deadly weapon; that’s an essential element of Count 2.


And, as a matter of law, we move that a verdict of


acquittal or a finding of acquittal is warranted in Count


2.


THE COURT: State, you wish to be heard on


this?


MR. SMITH: Your Honor, referring to page 6


of the Court's Charge, it says, "If you find the


defendant, Miguel E. Garciaarrendondo, guilty of the


offense of injury to a child as charged in Count 1, then


you should also consider the following special issue.


Otherwise, do not consider the special issue."


The defendant was found not guilty by this

                                    41
jury on Count 1, injury to a child; so, therefore, any


findings on the special issue do not apply. It is not


applied to -- the special issue applies only to Count 1


and not to Count 2 of the indictment.


The defendant -- the defendant has been


found unanimously guilty by this jury for aggravated


assault causing serious bodily injury to a family member


using a deadly weapon.


MR. JUMES: Your Honor, if I may perfect


the record.


First, the fact that the jury erroneously


passed on the issue is not the issue before the Court.


There is a finding from the jury, they did pass on that


issue, that is a mandatory element, there have been no

                                    42
two theories of this case, there are not two alleged


victims nor are there two alleged offense dates or


occasions. There is one incident. And this jury is now


going to be argued on a first-degree punishment range


that includes a finding of deadly weapon where they have


found there is no deadly weapon. The fact that it is an


erroneous -- or a mistake by the jury to pass on that is


not the issue. The issue is the finder of fact found


negatively regarding a deadly weapon, and that's an


essential element.


THE COURT: Go ahead.


MR. SMITH: And, Your Honor, to perfect our


record, the State's not acquiescing that this is a


mistake. This just doesn't matter. This page can be

                                    43
ripped off the verdict form because it does not apply to


Count 2.


It's obvious that the jury, in their


finding, believed that the defendant acted recklessly as


to his conduct. That is the difference between Count 1


and Count 2. That is where they decided to proceed


because they believed that the defendant was reckless in


his conduct. That's the main difference. So, therefore,


it is the State's position that this page doesn't apply


to Count 2. We have a unanimous verdict as to Count 2 of


the -- of the indictment and of the Court's Charge.


THE COURT: Anything else, Mr. Jumes?


MR. JUMES: Yes. And thank you for giving


me an opportunity.

                                       44
Within the special issue, it has the


verbiage, "for the offense or felony offenses above."


The wording within the special issue actually refers to


both counts. And so, the issue is what the jury has


found as a fact finder that is on the record. We can't


tear that page out of the verdict form. It is a part of


their findings, which they were polled upon, and they


were unanimous about, Judge.


THE COURT: Well, but why is special issue,


one, not moot? Because at the moment they found him not


guilty of the greater offense, the special issue had no


effect.


You agree with that?


MR. JUMES: We don’t agree that it's the

                                       45
greater offense. They both carry a first-degree penalty


range.


THE COURT: Well, it is a greater offense


in terms of -- a greater offense can be, not just in


terms of punishment range or level of offense, but it can


also, be in terms of -- of culpable mental state.


MR. JUMES: Right.


THE COURT: Knowingly using a deadly weapon


is different from recklessly using a deadly weapon.


Do you agree with that, Mr. Jumes?


MR. JUMES: I do agree -- I agree with


that, Your Honor. Having said that, the special issue


asks if a deadly weapon was used at all under


references --

                                    46
THE COURT: As to Count 1.


MR. JUMES: Well, it says "felony offense


or offenses above," Your Honor.


THE COURT: Count 1. Under Count 1, not


under Count 2.


MR. LOFTIN: That's not -- forgive me, Your


Honor, that's not what the special issue says.


THE COURT: Yes, it does. It says it


applies only to Count 1.


MR. JUMES: In the special issue, Your


Honor?


THE COURT: Absolutely. In the special


issue, yeah. You want me to read it to you? Because I


can read it into the record, if you'd like.

                                     47
"If you find the defendant, Miguel E.


Garciaarrendondo, guilty of the offense of injury to a


child as charged in Count 1, then you should also


consider the following special issue; otherwise, do not


consider the special issue."


MR. LOFTIN: No, Your Honor, I asked you to


read the verdict form of the special issue. What does


that verbiage say?


THE COURT: Counsel, it is moot. The


moment they found him not guilty of injury to a child,


that's what the special issue applied to. It did not


apply to Count2. It applied only to Count 1, rather.


The moment they found him not guilty of Count 1, the


special issue became moot.

                                    48
      MR. LOFTIN: We disagree, Your Honor.


      THE COURT: You're free to.


      (RRIX at 12-17)


      3. Article 37.10(a) informal Verdict


      If the verdict of the jury is informal, its attention shall be called to it, and

with its consent the verdict may, under the direction of the court, be reduced to the

proper form. See Tex. Code Crim. Proc. art. 37.10(a). If the jury refuses to have

the verdict altered, it shall again retire to its room to deliberate, unless it manifestly

appears that the verdict is intended as an acquittal; and in that case, the judgment

shall be rendered accordingly, discharging the defendant. See Id.


       An informal verdict is one that " does not meet the legal requirements of

being . . . answered as authorized." See Jennings v. State, 302 S.W.3d 306, 309

(Tex.Crim.App. 2010). Article 37.10(a), this Court has explained, " sets out the

method to repair [such a verdict's] informality." Id. To meet its legal requirements,

a verdict should be unambiguous with respect to the jury's intent. See Reese v.

State, 773 S.W.2d 314, 317 (Tex.Crim.App. 1989).




                                            49
      4. Uncertain and ambiguous verdicts


      Here, there was a discrepancy in the jury's verdict that was reasonably called

into question. An essential element of the charge -the element that the defendant

used or exhibited the deadly weapon- was negated by the negative answer on the

jury verdict form. A trial court should reject a verdict that is so ambiguous that the

jury's intent cannot be fairly ascertained. Here, the trial court could properly have

withdrawn and corrected the jury charge but failed to do so.


      5. Harmful or egregious standard


      Here, when Appellant was given the opportunity to object to the verdict

forms before the trial court read the charge to the jury, Appellant objected but as to

double jeopardy only. (RRVIII at 27). Appellant did not challenge the verdict

forms until after the jury returned with a verdict. However, where the defendant

elects to have the jury assess punishment, the verdict is not complete until the jury

has rendered a finding "on both the guilt or innocence of the defendant and the

amount of punishment." Tex. Code Crim. Proc. Ann. art. 37.07 § 3(c) (West Supp.

2012). Thus, at the time the Appellant objected, the verdict was not complete as to

punishment and the objection was timely. Therefore, the “harm” standard should




                                          50
be used. However, Appellant argues the evenmore difficult “egregious harm”

standard is met in this case.


      Jury-charge error is egregiously harmful if it affects the very basis of the

case, deprives the defendant of a valuable right, or vitally affects a defensive

theory. Allen v. State, 253 S.W.3d 260, 264 (Tex.Crim.App. 2008) (citing Stuhler

v. State, 218 S.W.3d 706, 719 (Tex.Crim.App. 2007); Sanchez v. State, 209
S.W.3d 117, 121 (Tex.Crim.App. 2007). In sum, the error must have been so

harmful as to effectively deny the accused a fair and impartial trial. See Warner v.

State, 245 S.W.3d 458, 461 (Tex.Crim.App. 2008). Egregious harm is difficult to

prove, and it is evaluated on a case-by-case basis. Taylor v. State, 332 S.W.3d 483,

489 (Tex.Crim.App. 2011).


      In determining whether appellant was deprived of a fair and impartial trial,

the courts will review "the entire jury charge, the state of the evidence, including

the contested issues and weight of probative evidence, the argument of counsel [, ]

and any other relevant information revealed by the record of the trial as a whole."

Id. (quoting Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App. 1984) (en

banc). We will examine "any . . . part of the record as a whole which may

illuminate the actual, not just theoretical, harm to the accused." Id. at 490 (quoting

Almanza, 686 S.W.2d at 174).
                                          51
      4. Evidence of Harm


            a. Entire Jury Charge


         Since the element that the defendant used or exhibited a deadly weapon is

clearly an element of the charge of Aggravated Assault of a Family Member with a

Deadly Weapon, the jury should have answered in the affirmative. Thus, the

verdict contradicted itself and was clearly not answered as authorized. This

deprived Appellant of the fundamental right to be found guilty or not guilty based

on the actual charge, the very basis of the case.


             b. State of the Evidence


            As discussed earlier in this opinion, the evidence was insufficient to

prove beyond a reasonable doubt that Appellant was guilty of Aggravated Assault

of a Family Member with a Deadly Weapon because there was insufficient

evidence of a weapon and insufficient evidence that Appellant was in fact the

person who harmed the child. (See issues I and II). This factor weighs in finding

egregious harm. See, e.g., Smith v. State, 397 S.W.3d 765, 771–72 (Tex. App.—

San Antonio 2013, no pet.); Bui v. State, 964 S.W.2d 335, 347 (Tex. App.—

Texarkana 1998, pet. ref'd).



                                          52
         C. Summary


      The trial court's verdict form was deficient, it was confusing and ambiguous.

The defense objected prior to the punishment hearing so at the time of the

objection the verdict was not complete and the objection was timely. The

ambiguous verdict caused both harm and egregious harm. The Court had the

opportunity to amend the verdict form and get a corrected verdict but did not.

Clearly Appellant was deprived of his right to be found guilty or not guilty on the

charges presented. The court erred and the verdict should be overturned.




                                         53
      V. The trial court erred in the jury charge at punishment by finding

there was a deadly weapon and thereby using the wrong punishment range.


      A. Standard of Review


      An appellate court reviews jury charge error based on whether error was

preserved. See Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).

"Objected-to-error" is reviewed for "some harm, " while "unobjected-to-error" is

reviewed for "egregious harm." Jennings v. State, 302 S.W.3d 306, 311 (Tex.

Crim. App. 2010).


            In any felony offense in which it is "shown" that the defendant "used

or exhibited [a] deadly weapon[, ]" the trial court "shall" enter a deadly weapon

finding in the judgment. Tex. Code Crim. Proc. Ann. art. 42.12, § 3g(a)(2). Such a

deadly weapon finding impacts a convicted felon's eligibility for community

supervision, parole, and mandatory supervision. Id.; Tex. Gov't Code Ann. §§

508.145(d)(1), 508.149(a)(1), & 508.151(a)(2) (West Supp. 2016). A presumption

of truthfulness and regularity applies to documents filed in the trial court.

Breazeale v. State, 683 S.W.2d 446, 450 (Tex. Crim. App. 1984).




                                          54
      B. Case at Bar


            1.    There was no evidence of a deadly weapon.


      The only evidence presented on how the injury was caused was in Dr.

Donahue’s testimony. The Doctor suggested in his testimony that the possible

causes could be hand pressure, stomping, or being hit against a wall or door jam.

(RRV at 255-257) However, he could not say what caused the injury to Baby Julio

in this case. (RRV at 256). No evidence was presented at trial of any object used to

cause the injuries in this case. (See RR Generally.)


      The jury apparently agreed that there was no evidence of a deadly weapon.

On the Jury Verdict Form the jury was asked if they found evidence beyond a

reasonable doubt that a deadly weapon existed. (CR at 297). They checked the

blank We do Not. (CR at 297).




      2. Jury Charge on Punishment


      An aggravated assault is a second degree felony except in the following

circumstances in which it is a first degree felony:



                                          55
      1. the offender uses a deadly weapon in committing the assault and

causes serious bodily injury to the victim and the victim is a family or

household member, or someone the offender is or has dated or had an

intimate relationship with, qualifying the offense as a domestic assault


      2. the aggravated assault is committed by a public servant, such as a

state worker or city counselor acting in his official capacity


      3. the victim is a person the offender knows to be a public servant

engaged in the performance of his duties or the assault is committed in

retaliation for the public servant performing his duties


      4. the aggravated assault is committed in retaliation against a witness,

informant or a person who reported a crime


      5. the victim is a person the offender knows to be a security officer

engaged in performing his duties, or


      6. the offender shoots a firearm from a motor vehicle at a house,

building or motor vehicle with reckless disregard for whether the house,

building or motor vehicle is occupied and causes serious bodily injury to the

victim. (Tex. Penal Code Ann. § 22.02).


                                        56
      So, in the case at bar, because there was no deadly weapon finding and none

of the other factors apply, the punishment range should have been for a second

degree felony. This carry’s a punishment range of 2 to 20 years. (Tex. Penal Code

Ann. § 12.33.)


         The jury verdict form however indicates the range is 5 to 99. (CR at 293)

And indeed Appellant was sentenced to 30 years which is outside the second

degree punishment range. (CR at 297).


                 3, Harm


      Because the Defense vigorously objected to the jury court finding of deadly

weapon and the Jury Charge, the case at bar should be reviewed under the “some

harm” standard. (RRX 50-62). But even under the egregious harm standard it is

clear that being sentenced outside the sentencing range for the offence is egregious

harm because it is an illegal sentence. A sentence which is outside the maximum or

minimum range of punishment is unauthorized by law and therefore illegal. Mizell

v. State, 119 S.W.3d 804, 806 (Tex. Crim.App.2003).


         C. Summary


      The Defense vigorously objected to the finding of a deadly weapon. The jury

form indicated that there was no finding of a deadly weapon. With no deadly
                                         57
weapon finding the punishment range should be 2 to 20 instead of the 5 to 99 that

was written on the jury form. Since it is clear that being sentenced outside the

sentencing range for an offence is egregious harm because it is an illegal sentence,

Appellant respectfully requests the punishment be overturned and a new trial on

punishment be had in the trial court.




                                         58
                                     Conclusion


      There was insufficient evidence that Appellant caused the injury to the child.

To have found Appellant to be the responsible party based on a nonexistent

timeline, no witnesses to the cause of the injury, and another party that was

probably responsible and had opportunity, amounts to mere speculation.


      There is also insufficient evidence of a deadly weapon. The only evidence

presented on how the injury was caused was in Dr. Donahue’s testimony.

However, he could not say exactly what caused the injury to Baby Julio in this case

and there was no evidence presented at trial of any object used to cause the

injuries. The jury apparently agreed that there was no evidence of a deadly weapon

when they checked We Do Not on the Jury Verdict Form.


         The indictment was also insufficient because it described the means of

injury by a “hard or soft object or surface”. The phrase “hard or soft object or

surface” fails to describe the specific manner and means of commission. The

charging instrument must convey sufficient notice to allow the accused to prepare

a defense. This phrase fails to do so.


      The trial court erred when it allowed the jury charge to include an

ambiguous jury verdict form for the trial on the merits. This resulted in jury charge

                                          59
error. Since the element that the defendant used or exhibited the deadly weapon is

clearly an element of the charge of Aggravated Assault of a Family Member with a

a Deadly Weapon, the jury should have answered in the affirmative as to the

deadly weapon finding. Instead the jury apparently agreed that there was no

evidence of a deadly weapon when they checked We Do Not on the trial on the

merits Jury Verdict Form.


      On the punishment trial, the Jury Verdict Form indicates the punishment

range is 5 to 99 not the 2 to 20 as it would be without a deadly weapon finding. As

Appellant was sentenced to 30 years, this amounts to an illegal punishment. For

this reason and all the others mentioned above, Appellant respectfully requests the

judgment of the trial court be reversed.


      Respectfully submitted,


                                                   /s/ Max J. Striker
                                                   Max J. Striker
                                                   State Bar No. 24058138
                                                   3000 East Loop 820
                                                   Fort Worth, Texas 76112
                                                   817.262.0758
                                                   maxstrikerlaw@yahoo.com




                                           60
                            Certificate of Service

         I hereby certify that a true and correct copy of this brief has been

served on the following persons or parties on this the 21st day of May,

2018:


Debra Windsor
Tarrant County Assistant District Attorney
Chief, Post Conviction
401 W. Belknap
Fort Worth, Texas 76196-0201
via U.S.P.S. Certified Mail, return receipt requested


Miguel E. Garciaarrendondo
TDCJ# 02137333
Gurney Unit
1385 FM 3328
Palestine, TX 75803
VIA U.S.P.S. Certified Mail, return receipt requested




                                                        /s/Max J. Striker
                                                        Max J. Striker


                         Certificate of Word Count

I hereby certify that the word count indicated by my computer calculation is
11,051.



                                                        /s/Max J. Striker
                                                        Max J. Striker


                                      61